DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/19/2021 has been entered.  Claims 1-3, 9, 13, and 23 have been amended. Claim 23 was previously withdrawn. Claims 4-8 and 10-12 have been canceled.  Claims XXX were previously cancelled. New claims 24-27 have been added.  Accordingly, claims 1-3, 9, and 13-27 are currently pending in the application.  
Response to Arguments
Applicant’s arguments, see pages 7-10 filed 01/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection on 10/20/2020 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Ormiston on 02/15/2020.
The application has been amended as follows: 
Claims 23-27 (Cancelled).
Reasons for Allowance
Claims 1-3, 9, and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a build material container outlet structure as instantly claimed is that while the prior art Swanson (US 2013/0164960 - of record) teaches a connector comprising an interface surface surrounding an opening and an adaptor to receive a nozzle structure of an external aspiration system into the opening; a socket recessed from the interface surface to receive a data interconnect structure of the nozzle structure, the data interconnect structure comprising a data interface; a data contact disposed in the socket to engage with the data interface of the data interconnect structure when the nozzle structure is in an engagement position; and an activation structure, it does not teach or suggest wherein the activation structure disposed on the interface surface to mechanically activate a switch in the nozzle structure when the nozzle structure is held in the engagement position.
 Claims 1-3, 9, and 13-22 are allowed because the claims are dependent upon allowable independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                           

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743